DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (WO 2017/078364; with US 2018/0321460 being used as a translation).
Regarding claims 1, 5 and 13, Lee discloses, an optical member driving mechanism, comprising: 
a fixed portion (100, 410, 430, 600), comprising: 
a housing (100, 310); 
a frame (410, 600, 630-638), affixed to the housing; and 
a base (430) fixedly connected to the housing; 
a movable portion (200), movably connected to the fixed portion, carrying an optical member, wherein the optical member has an optical axis; 

a first circuit assembly (412, 420, 434), disposed on the frame, electrically connected (Para. 0140) to the driving assembly; and 
a second circuit assembly (Para. 0139, lines 3-10) disposed on the base;
and at least one damping material (Para. 0171) disposed between the frame and the movable portion.
Regarding claims 2-3 and 14, Lee discloses, a position-sensing assembly (700, 715), wherein the position-sensing assembly detects the movement (700, 715) of the movable portion relative to the fixed portion, and the second circuit assembly is electrically connected to the position-sensing assembly (Para. 0172-0176), and the housing, the frame, and the base are sequentially arranged along the optical axis (see Figs. 1-3).
Regarding claims 4-5 and 16-17, Lee discloses, the frame has a plurality of protruding portions (630-638) extending towards the base, and a damping material (Para. 0171) disposed between the protruding portions and the movable portion.
Regarding claim 6, Lee discloses, the driving assembly drives the movable portion to move along the optical axis (Para. 0085).
Regarding claim 7, Lee discloses, the first circuit assembly comprises a first electrical contact (412) and a second electrical contact (420, 434), and the first electrical contact and the second electrical contact are located on a plane of the frame (see Figs. 1-3).
Regarding claims 8-9, Lee discloses, the first circuit assembly has a stereoscopic structure distributing on a plurality of planes (Para. 0140 and see 412, 420, 434), and the second 
Regarding claims 10-11, Lee discloses, the first circuit assembly and the second circuit assembly partially overlap as viewed in a direction that is perpendicular to the optical axis (see Figs. 1-3), and the first circuit assembly is electrically connected to the second circuit assembly (Para. 0139-0140).
Regarding claim 12, Lee discloses, an elastic member (610, 620) disposed between the housing and the frame, wherein the elastic member is electrically connected (213, 214) to the driving assembly and the first circuit assembly (Para. 0115-0116).
Regarding claim 15, Lee discloses, a first circuit assembly (412, 420, 434) and a second circuit assembly (Para. 0139, lines 3-10), wherein the first circuit assembly is disposed on the frame and electrically connected (see 412, 420, 434) to the driving assembly, and the second circuit assembly is disposed on the base and electrically connected (Para. 0139, lines 3-10) to the position-sensing assembly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305.  The examiner can normally be reached on M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        02/11/2021